IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30443
                        Conference Calendar



CRAIG A. SINGLETON,

                                           Plaintiff-Appellant,

versus

NEW ORLEANS POLICE DEPARTMENT;
HARRY CONNICK; WILLARD HILL, JR.;
TYRONE VAIL; JOSEPH WILLIAMS; DONALD POKE,

                                           Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 01-CV-231-L
                        --------------------
                          December 11, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Craig Singleton appeals the district court’s dismissal of

his 42 U.S.C. § 1983 complaint for failure to state a claim upon

which relief could be granted.   Singleton’s attempt to

incorporate by reference his district court habeas corpus

petition is insufficient to preserve error.    See Perillo v.

Johnson, 79 F.3d 441, 443 n.1 (5th Cir. 1996).    Singleton has not

filed an appellate brief containing legal argument explaining why

the district court’s decision was error.    He has therefore waived


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-30443
                                 -2-

that issue on appeal.    See Yohey v. Collins, 985 F.2d 222, 225

(5th Cir. 1993).

     This appeal is without arguable merit and is thus frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Because

the appeal is frivolous, it is dismissed.   5th Cir. R. 42.2.

     APPEAL DISMISSED.